                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )       Civil No. 2:19-cv-00009
                                                      )       Judge Trauger
OAKLEY PHARMACY, INC., ET AL.,                        )
                                                      )
       Defendants.                                    )

                                            ORDER

       It is hereby ORDERED that the Motion to Continue Preliminary Injunction Hearing

(Docket No. 53) is GRANTED and the preliminary injunction hearing is hereby reset for

Wednesday, June 12, 2019 at 1:30 p.m. By prior orders, pro se defendants Larry Larkin (Docket

No. 34) and Michael Griffith (Docket No. 51) have been excused from attending the preliminary

injunction hearing, as they have agreed to have the terms of the Temporary Restraining Order

converted to a preliminary injunction. All other defendants are hereby ORDERED to respond to

the plaintiff’s request for a preliminary injunction by May 29, 2019.

       It is so ORDERED.

       ENTER this 25th day of March 2019.


                                                      ________________________________
                                                      ALETA A. TRAUGER
                                                      U.S. District Judge




     Case 2:19-cv-00009 Document 55 Filed 03/25/19 Page 1 of 1 PageID #: 275
